DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2022 has been entered.
Response to Amendment
Applicant's Amendment filed on 5/3/2022 has been entered.
1) Independent claims: 1, 8 and 15.
2) Dependent claims: none.
Claim Status
Claims 1-4, 8-11, 15-18 and 22-24 are pending.  They comprising of 3 groups:
1) system1: 1-4, and 22, and   
2) Method1: 8-11, and 23, and  
3) Article1: 15-18, and 24.
Response to Arguments
Applicant's arguments on amendment of 11/21/2021 are noted and the results are shown below:
I. 101 Rejection: None.
II. 103 Rejection: withdrawn due to amendment.

As of May 3, 2022, independent system claim 1 is as followed:
1. (Currently Amended) A system for improving security of a transaction that spans a plurality of computer networks by utilizing Short Message Service (SMS) and Simple Mail Transfer Protocol (SMTP), the system comprising:
[I] a first communication interface that is communicatively coupled to a mobile device via a first network from the plurality of computer networks;
[II] a second communication interface that is communicatively coupled to server of a financial institution via a second network from the plurality of computer networks; and
[III] a processor that is communicatively coupled to the first communication interface and the second communication interface, wherein the processor:
[1] receives, using the first communication interface, an SMS message from the mobile device of a user via a phone number, wherein the SMS message is associated with the transaction and the phone number is associated with a plurality of potential recipients, 
[2] determine a particular recipient for a transfer of funds for the transaction from the plurality of potential recipients based on the phone number and content of the SMS message,                                                                                                                                                                                  
[3] transmits, using the first communication interface, an email response message to an email address of the user via SMTP based on the SMS message received, wherein the email response message includes a link that contains information indicating an amount of the transaction and identifies the particular recipient,
	[4] receives, using the first communication interface, a confirmation email message that authorizes the transaction from the mobile device via SMTP, wherein the confirmation email message is generated in response to activation of the link included in the email response message, and
	[5] in response to receiving the confirmation email message, initiates the transfer of funds in the amount of the transaction from an account of the user to the recipient using the second communication interface.
Note: for referential purpose, numerals [1]-[5] are added to the beginning of each element.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
(g) Some teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1-2, 22 (system1) and respectively 8-9, 23 (method1) and 15-16 and 24 (article1) are rejected under 35  U.S.C. 103(a) as obvious over:
Names					Publications:
(1) HUGHES				WO 2007/079054 and 
(2) SIPES et al.			US 2010/0.042.494, and
(3) KAPUR et al.			US 2012/0.323.762, and 
(4) SMITH				US 2010/0.235.276.

As for independent claims 1, 8 and 15, HUGHES discloses a system for improving security of a transaction that spans a plurality of computer networks by utilizing Short Message Service (SMS) and Simple Mail Transfer Protocol (SMTP), the system comprising:
[I] a first communication interface that is communicatively coupled to a mobile device via a first network from the plurality of computer networks;
	
    PNG
    media_image1.png
    444
    350
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    600
    media_image2.png
    Greyscale

{see Fig. 5, Network 22, the “network interface” is inherently communicatively coupled to a mobile device via a first network from the plurality of computer networks {see Fig. 1, 22}.
[II] a second communication interface that is communicatively coupled to server of a financial institution via a second network from the plurality of computer networks; and
{see Fig. 5, Donation Server 18, the “network interface” 98 of the “Donation Server”}.

[III] a processor that is communicatively coupled to the first communication interface and the second communication interface, wherein the processor:
{see Fig. 5, Donation Server 18, the “network interface” 98 of the “Donation Server, Network 22”, the “network interface” is inherently communicatively coupled to a mobile device via a first network from the plurality of computer networks.”

[1] receives, using the first communication interface, an SMS message from the mobile device of a user (donor) via a phone number, wherein the phone number is associated with a plurality of potential recipients,
{See Fig. 1, mobile phone 16a of cell 12a, mobile phone 16b of cell 12b}
Fig. 2B and 2C}
	
    PNG
    media_image3.png
    376
    336
    media_image3.png
    Greyscale

[2] receive information from a particular recipient for a transfer of funds for the transaction from the plurality of potential recipients based on the phone number and content of the SMS message,                                                                                                                                                                                  
{See Fig. 1B, mobile phone 16a of cell 12a, Fig. 2A and 2B 
page 7, lines 14-15 “Fig. 1B shows a mobile phone 16a according to one illustrated embodiment}

[3] transmits, using the first communication interface, an response message, based on the SMS message wherein the response message includes information indicating an amount of the transaction and the response message is transmitted to the user’s mobile device (donor) via SMS,
{see Fig. 2C, element 60 “Please confirm $5.00 Donation”, say “No” or “Yes”}

	
    PNG
    media_image4.png
    340
    396
    media_image4.png
    Greyscale

	

    PNG
    media_image5.png
    76
    540
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    207
    557
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    122
    524
    media_image7.png
    Greyscale



    PNG
    media_image8.png
    144
    537
    media_image8.png
    Greyscale


[4] receives, using the first communication interface, a confirmation message that authorizes from the mobile device via SMS, wherein the confirmation message is generated in response to activation of the link included in the response message,
	
    PNG
    media_image9.png
    164
    568
    media_image9.png
    Greyscale



    PNG
    media_image7.png
    122
    524
    media_image7.png
    Greyscale


    PNG
    media_image10.png
    141
    551
    media_image10.png
    Greyscale

 [5] in response to receiving the confirmation email message, initiates a transfer of funds in the amount of the transaction from an account of the user using the second communication interface.
{See Fig. 5, Network Interface 98, Donation Server 18, Donation DB 110, see abstract or page 3, lines 15-20, “a communication provider may collect the donation …. and gives the donation to the indicated non-profit”.  

HUGHES fairly teaches the claimed invention except for: 
(1) determine a particular recipient from a plurality of recipients, 
(2) the type of response message transmitted to the user’s mobile device, a different channel in the form of an emailed response message and sent to the email address of the user (donor) via SMTP,   
(3) the type of confirmation message sent from the user’s mobile device of the user (donor), an emailed confirmation message via SMTP,   
(4) an email address of the user, and
(5) the received SMS is addressed to a phone number and a determination of a recipient based on the phone number. 
SIPES ET AL. is cited to teach the database comprise a plurality of clients and a server coupled to the database and the server is operable to determine which particular one of the plurality of clients is requesting a task (access) to the server and to generate a customized result based on the specific task, see [0171].

    PNG
    media_image11.png
    376
    506
    media_image11.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the SMS fundraising system of HUGHES by modifying the database to comprise a plurality of clients and a server coupled to the database and the server is operable to determine which particular one of the plurality of clients is requesting a task (access) to the server and to generate a customized result based on the specific task as taught by SIPES ET AL. for handling specific request from each client, see [0171].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

In a system/method of multi-factor balance inquiry and electronic fund transfer (EFT), KAPUR et al. teaches a secure multi-factor authentication system comprising using a 2nd channel different from the 1st channel such as email, SMS text, or other communication channels may be used to receive the authentication, see [0035], [0036] and [0038].  In other word, if the 1st channel of the inquiry/request is through a mobile device, then the 2nd channel of authentication has to be different from the 1st channel, i.e. an email message by SMTP.  

    PNG
    media_image12.png
    681
    475
    media_image12.png
    Greyscale

	
    PNG
    media_image13.png
    373
    450
    media_image13.png
    Greyscale

  
    PNG
    media_image14.png
    209
    572
    media_image14.png
    Greyscale
  

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the SMS fundraising system of HUGHES /SIPES ET AL. by using a secure multi-factor authentication using different communication channels, a different channel for authentication from SMS text messages such as email messages, for inquiries and/or EFTs as taught by KAPUR et al. for improving security, as taught in [0036]-[0038].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The system of HUGHES / SIPES ET AL. / KAPUR ET AL. fairly teaches the claimed invention except for (a) the system to carry out the recommended steps of KAPUR ET AL. and (b) the received SMS is addressed to a phone number and a determination of a recipient based on the phone number. 
 
In a system and method to process user initiated transactions, SMITH discloses the system, first communication interface, see Fig. 13, to carry out the received message, transmit an email response message to the an email address of the user, receive a confirmation, and initiates the transaction.

    PNG
    media_image15.png
    124
    499
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    573
    401
    media_image16.png
    Greyscale



    PNG
    media_image17.png
    641
    500
    media_image17.png
    Greyscale


    PNG
    media_image18.png
    541
    500
    media_image18.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the SMS fundraising system of HUGHES / SIPES ET AL. / KAPUR ET AL. to carry out the communication with the mobile phone for the confirmation of the request and approval messages via emails using the system of SMITH above.  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

SMITH also teaches determining (identifying and associating) an account identifier of a user using received phone number of the user for further activity/transaction, see Fig. 1, 121 “Account Information”, and 123 “Phone Number”, and Fig. 13, step 303.

    PNG
    media_image19.png
    136
    526
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    270
    496
    media_image20.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the SMS fundraising system of HUGHES / SIPES ET AL. / KAPUR ET AL. to associate the account identifier (i.e. Red Cross) with a phone number as taught by SMITH for alternative entity identification if desired, see [0129].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 2 (part of 1 above), respective 9 (part of 8 above), and 16 (part of 15 above), which deals with the identification of the account of the user, HUGHES discloses on Fig. 5, Donation Server 18, “Donation DB 106”, “User Profile 112”, “Non-Profit DB 108”, and “Mobile Communication Device 16a”, “Donor Profile 136”, “Non-Profit 138”, wherein the processor can identify the account of the user in response to an originating number of the SMS message and give a donation to the indicated non-profit while charging the donation amount to the user’s account on file.  This is also taught in KAPUR et al. [0035] cited above.
	
    PNG
    media_image13.png
    373
    450
    media_image13.png
    Greyscale

As for dep. claim 22 (part of 1 above), and respective 23 (part of 8 above), and 24 (part of 15 above), which deals with the determination of the email address based on SMS message, this is taught in HUGHES teaches on Fig. 4B, and page 12, lines 13-27 wherein the email is obtained from “contact information” provided by the mobile device screen 84 or text box 86 which is SMS message.  This is also taught in KAPUR et al. [0038 …an email address or other contact information may be received by computing device 120 to be used to initiate the communication…]
Dependent claims 2-4, 9-11 and 16-18 and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over (1) HUGHES / SIPES ET AL. /KAPUR et al./SMITH as applied to independent claims 1, 8, and 15 above, and further in view of (2) DODIN, US 2007/0.203.836.
As for dependent claims 2, 9 and 16, in a similar “Text Message Payment” system for donation to charity, DODIN teaches the use of a parser for breaking the messages into pieces of information, obtain and identifying the pieces of information such as user identifier, user account, amount of payment, etc. See Fig. 1B, 3A, Fig. 2, Fig. 3B, Fig. 5, and [0089-0090].

    PNG
    media_image21.png
    215
    762
    media_image21.png
    Greyscale



    PNG
    media_image22.png
    306
    772
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    578
    774
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    475
    775
    media_image24.png
    Greyscale


Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the SMS fundraising system of HUGHES / SIPES ET AL. / KAPUR et al. /SMITH by including the use of a parser as taught by DODIN for breaking the messages into pieces of information, obtain and identifying the pieces of information such as user identify, user account, amount of payment, etc. See Fig. 1B, 3A, Fig. 2, Fig. 3B, Fig. 5, and [0089-0090].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As for dep. claim 3 (part of 1 above), and respective 10 (part of 8 above), 17 (part of 15 above), which deal with text parsing parameters, i.e. identifying a user account, this is taught by DODIN for the same citations as shown above.
As for dep. claim 4 (part of 1 above), and respective 11 (part of 8 above), 18 (part of 15 above), which deal with text parsing parameters, i.e. identifying the transaction (donation) amount, this is taught by DODIN for the same citations as shown above.  The identifying of any desired text or features related to the donation features would have been obvious.
As for new dep. claim 22 (part of 1 above), and respective 23 (part of 8 above), and 24 (part of 15 above), which deals with the determination of the email address based on SMS message, this is taught by DODIN for the same citations as shown above.  The identifying of any desired text or features related to the donation features would have been obvious. This is also taught in KAPUR et al. [0038 …an email address or other contact information may be received by computing device 120 to be used to initiate the communication…]
Dependent claims 22-24 are also rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over (1) HUGHES / SIPES ET AL. / KAPUR et al./SMITH as applied to independent claims 1, 8, and 15 above, and further in view of (4) IANNI et al, US 2012/0185545.
In a method/apparatus for exchange of information, IANNI et al. teaches the concept wherein an email address of a user is determined based on the received message, see Fig. 22, and respective [0083].
	
    PNG
    media_image25.png
    268
    503
    media_image25.png
    Greyscale


    PNG
    media_image26.png
    365
    500
    media_image26.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the SMS fundraising system of HUGHES / SIPES ET AL. / KAPUR et al. /SMITH by including the email address determination feature as taught by IANNI et al. for transmitting a message to the participant using the email address, see Fig. 22, step 2260 and [0083].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments on amendment of 5/3/2022 are noted and the results are shown below:
I. 101 Rejection: None.
3) 103 Rejections: New citation to cover the amendment.

No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on M-F: 6:30-4:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/TAN D NGUYEN/Primary Examiner, Art Unit 3689